Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Corey Champion, Appellant                             Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 42,580-
No. 06-14-00020-CR         v.                         A). Memorandum Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Carter participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the fees
of appellant’s court-appointed attorney. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Corey Champion, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED OCTOBER 22, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk